DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the after final request with amendment filed on  08/10/2021.  As directed by the amendment claims 5, 11, 19 and 22 are canceled, claims 1, 6, 10, 17, 20, 21 are amended, and claims 6-9, 12-15, 20 and 23-25 were previously withdrawn. Claims 1-3, 10, 16-17, 21 and 26-30 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Yejin Kim  was called for an interview on 09/09/2021 to discuss some minor amendments to independent claims 1 and 17 for more clarity and to add the subject matter from claim-30 to both of those claims. And to cancel the previously withdrawn claims 6-9, 12-15, 20 and 23-25. Applicant agreed with those  proposals, however decided to draft the amendment to the claims to get their client’s approval.	
A copy of the proposed Examiner’s amendment is attached with this office action for reference, the name of the attached file is: Accepted Examiner's Amendment (Q243565).pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-3, 10, 16-17,  are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reference of record (US 2017/0119307 A1) by SHIM et al disclose a bio-information measuring apparatus and method comprising: a pulse wave sensor for obtaining a pulse wave signal from an object, and a fingerprint sensor for obtaining fingerprint information from the object, and then calculate a bio-information based on the pulse wave signal and the contact area of the object. 
Another prior art (US 2015/0062078 A1) by Christman et al while combined with the teachings of SHIM, teaches the apparatus uses a processor which is configured to estimate a size of a contact area between the object and the pulse wave sensor based on the fingerprint information. And another reference (US 2016/0173886 A1) by BAE et al teaches the processor is configured to calculate a statistical value of pixel intensities included in the fingerprint information.
However none of these prior arts, teach or suggest, the processor is configured to determine a contact pressure between the pulse wave sensor and the object, based on the size of the contact area, and obtain an oscillometric waveform based on the pulse wave signal and the contact pressure.    
For these reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2019/0059751  A1) by HUANG et al discloses a portable device and method of its use for blood pressure measurement. The device has an ECG detection circuitry,  a pulse detection circuitry for detecting pulse wave signal, and a fingerprint sensor for determining identity information about a user.
(US 2018/0344193 A1) by GUI et al discloses a method of using an equipment for measuring blood pressure, the equipment has ECG and PPG sensor, and it uses signals captured by those sensors for determining blood pressure.
(US 2007/0299322 A1) by Miyajima et al discloses an electronic equipment and method of its use. The equipment is adapted for detecting bio-information such as heartbeat, skin temperature, Galvanic Skin Reflex/ Response, myoelectric potential and blood oxygen saturation level of a user, the equipment has fingerprint sensor, pulse wave detecting sensor for detecting pulse wave of the user, and/or temperature detecting means for detecting body  temperature of the user.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792